Citation Nr: 1310653	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  07-12 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability manifested by memory loss, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a respiratory disability, to include as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 50 percent prior to April 15, 2011 and in excess of 70 percent since April 15, 2011 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to August 1991.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2011.  This matter was originally on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida and Decision Review Officer decisions dated in October 2009 of the VA RO in Montgomery, Alabama and January 2012 of the VA RO in Atlanta, Georgia.  That is the RO that forwarded the case to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, in January 2011, the Board remanded the case for additional development.  Specifically, the Board directed that the Veteran should be afforded VA examination to determine the nature and etiology of any headaches, memory loss, and respiratory disorders.  Although it appears that VA examinations were conducted in March 2011, examination reports are not of record or on Virtual VA.  The supplemental statement of the case lists the examination as having been reviewed, but it is unclear how this was accomplished.  Thus, it is the Board's opinion that a copy of it should be obtained and associated with the claims file.

In addition, the Board directed that a Statement of the Case be issued for the matter of entitlement to an evaluation in excess of 30 percent for PTSD.  Virtual VA includes a January 2013 Decision Review Officer decision which grants a 50 percent evaluation prior to April 15, 2011 and a 70 percent as of April 15, 2011, a Statement of the Case is not of record.  The Board notes that in his Notice of Disagreement with the Decision Review Officer Decision dated in October 2009, the Veteran stated that he was requesting a higher rating of at least 50 percent to 70 percent.  Although the increases to 50 percent and 70 percent appear to be a full grant of benefits, in his Appellate Brief Presentation dated in January 2013, the Veteran maintained that his PTSD warranted an increased evaluation.  Thus, the Board finds that the Veteran is not satisfied with the current ratings assigned.  As such, the appropriate Board action is to remand the issue to the RO for the issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).
      
Accordingly, the case is REMANDED for the following action:

1.  VA examination reports for VA examinations conducted in March 2011 with regard to the issues on appeal should be obtained and associated with the claims file.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

3.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an initial evaluation in excess of 50 percent prior to April 15, 2011 and in excess of 70 percent since April 15, 2011 for PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


